DETAILED ACTION
The preliminary amendments to the claims, filed 11/23/2022, have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/580646, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In specific, claim 35 recites the alloy is substantially free of beryllium and lead. There is no support or enablement for the negative limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The negative limitation that the alloy is “substantially free of beryllium and lead” is not described in the specification such that a person having ordinary skill in the art can form an alloy as claimed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carstensen US2006/0273601 in view of Cribb, et al. “Copper Spinodal alloys" Advanced Materials & Processes November 2002.
Carstensen teaches a pumping system (Figure 2) with a downhole pump (labeled in Fig. 2), power source (walking beam drive), and a rod string (R_1 to R_n); the rod string (Figure 1) with first 12 and second 13 rods attached to a coupling 10. The coupling is formed from a single core body 34 (shown in Figure 3) with a first and second end (left 35 and right 36 of Figure 3, respectively) each having internal box threads (38, for which the threads forms a box as part of a pin-and-box configuration, and thus are considered "box threads") of the same size where a bore runs thru the core (in which the bore thru 343 is shown in Figure 3) to hold the threads; each end having a counterbore (such as the bored sections of the ends that do not have the threads). Figure 9 shows the internal threads on the first and second ends having different box thread sizes, since two different diameters are shown (the threads 65 are smaller in diameter than the threads 62, for example).
Carstensen teaches that the pumping system includes a drilling component (the coupling as shown in Figure 3), for a sucker rod 13, for use with hydrocarbon extraction (the downhole pump) that is necessarily within temperatures ranging from -193 degrees F to 572 degrees F, since that range is a very wide range of operating temperatures and include room or ambient temperatures.
Carstensen does not teach that the coupling is made of spinodally-hardened copper nickel- tin alloy comprising from about 8 to about 20 wt% nickel, and from about 5 to about 11 wt% tin, the remaining balance being copper, wherein the alloy has a 0.2% offset yield strength of at least 95 ksi or about 90-150 ksi, a Ultimate Tensile Strength of at least 105 ksi or about 105-160 ksi, a Charpy V-notch impact energy of at least 22 ft-lbs at room temperature, an elongation at break of about 3-18%, a Rockwell C HRC) of 22-38, the coupling having the core with an internal thread made from the spinodally-hardened copper-nickel-tin alloy with a HRC of 22-38, ; the spinodally-hardened copper-nickel-tin alloy comprises about 14.5 wt% to about 15.5 wt% nickel, and about 7.5 wt% to about 8.5% tin, the remaining balance being copper, with the alloy substantially free from beryllium and lead.
Cribb, et al. teaches to form tools used for oil and gas exploration (page 1: column 1: 29-30) using copper based alloys with spinodal Cu-9Ni-6Sn or Cu-15Ni-8Sn (9% Nickel, 6% tin, balance Cu, or 15% nickel, 8% tin, balance copper, respectively- Page 1: column 2: 11-12), in which beryllium and lead are not listed as part of the alloy, thus it is interpreted that the alloy is substantially free of beryllium and lead. The strength of the material is 140 ksi (page 1: column 1: last 5 lines of the first paragraph). Table 1 shows mechanical properties of one of the spinodal alloys- the ToughMet alloy (which is listed previously as having Cu-15Ni-8Sn), which includes 0.2% yield strength of 30-110 ksi, and Rockwell C (HRC) measurement of 32, for the cast and spinodally hardened material; and a 0.2% yield strength of 35-120 ksi and a Rockwell C hardness of 32, which is equivalent to a Rockwell B (HRB) hardness of 107. 
As Cribb, et al. teaches the same material composition and treatment, it necessarily follows that the same mechanical properties (such as Charpy v-notch impact strengths) are achieved, see MPEP 2112.01 (II)- Composition Claims- if the composition is physically the same, it must have the same properties-  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Carstensen in view of Cribb, et al. to provide the material of Cribb, et al. for the coupling of the pumping system of Carstensen, to provide desired strength and toughness to the coupling.  Such is a simple substitution of one known material for another to achieve desired mechanical behavior as held obvious in In re Leshin, 125 USPQ 416, and in addition, as a rationale for obviousness in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143(I), or substituting a known element for another to obtain predictable results (rationale B), wherein the known element is the wellbore tool made of the material of Cribb, et al. and the other known element is the hardened rod coupling (which is also a wellbore tool) of Carstensen.
  Such modification would also necessarily provide the claimed thread Rockwell C hardness, as the same material is specified as in the claims, as discussed above.
The provision of a rod string with first and second rods each having a pin end with external threads and a coupler with a core having internal threads necessarily has the respective internal threads of the connector be complementary to that of the respective external threads, to form the rod string.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-27 and 29-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7 of U.S. Patent No. 10435955. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘955 teaches a rod string which is a drilling component, and overlapping ranges of Charpy V-notch strengths, Ultimate tensile strengths, elongation at break, and 0.2% offset yield strengths, which would be obvious to select the mechanical behaviors to be in the claimed ranges. Further, the claims of ‘955 are capable of being sued in hydrocarbon extraction, as they are directed to a sucker rod for a pump, and for use in the claimed temperature range of -193 to 572 degrees F, which includes ambient temperatures. the provision of the same material composition leads to an expectation of the same mechanical properties. See MPEP 2112.01(II).

Claims 16-30 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 9 of U.S. Patent No. 10844670. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘670 teaches a rod string which is a drilling component, and overlapping ranges of Charpy V-notch strengths, Ultimate tensile strengths, elongation at break, and 0.2% offset yield strengths, which would be obvious to select the mechanical behaviors to be in the claimed ranges. Further, the claims of ‘670 are capable of being sued in hydrocarbon extraction, as they are directed to a sucker rod for a pump, and for use in the claimed temperature range of -193 to 572 degrees F, which includes ambient temperatures. The provision of the same material composition leads to an expectation of the same mechanical properties. See MPEP 2112.01(II).
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10844671. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘671 teaches a rod string which is a drilling component, and overlapping ranges of Charpy V-notch strengths, Ultimate tensile strengths, elongation at break, and 0.2% offset yield strengths, which would be obvious to select the mechanical behaviors to be in the claimed ranges. Further, the claims of ‘671 are capable of being sued in hydrocarbon extraction, as they are directed to a sucker rod for a pump, and for use in the claimed temperature range of -193 to 572 degrees F, which includes ambient temperatures. The provision of the same material composition leads to an expectation of the same mechanical properties. See MPEP 2112.01(II).
Claims 16, 17, 19-28, 30, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 20 of U.S. Patent No. 10597949. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘949 teaches a rod string which is a drilling component, and overlapping ranges of Charpy V-notch strengths, Ultimate tensile strengths, elongation at break, and 0.2% offset yield strengths, which would be obvious to select the mechanical behaviors to be in the claimed ranges. Further, the claims of ‘949 are capable of being sued in hydrocarbon extraction, as they are directed to a sucker rod for a pump, and for use in the claimed temperature range of -193 to 572 degrees F, which includes ambient temperatures. The provision of the same material composition leads to an expectation of the same mechanical properties. See MPEP 2112.01(II).
Claims 16-28, 30, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 9, and 13 of U.S. Patent No. 11352838. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘838 teaches a rod string which is a drilling component, and overlapping ranges of Charpy V-notch strengths, Ultimate tensile strengths, elongation at break, and 0.2% offset yield strengths, which would be obvious to select the mechanical behaviors to be in the claimed ranges. Further, the claims of ‘838 are capable of being sued in hydrocarbon extraction, as they are directed to a sucker rod for a pump, and for use in the claimed temperature range of -193 to 572 degrees F, which includes ambient temperatures. The provision of the same material composition leads to an expectation of the same mechanical properties. See MPEP 2112.01(II).
Claims 16-28, 30, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 9, and 13 of U.S. Patent No. 11008818. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘818 teaches a rod string which is a drilling component, and overlapping ranges of Charpy V-notch strengths, Ultimate tensile strengths, elongation at break, and 0.2% offset yield strengths, which would be obvious to select the mechanical behaviors to be in the claimed ranges. Claim 8 of ‘818 teaches a strength of 20-40 HRC, which is equivalent to 97-112 HRB. Further, the claims of ‘818 are capable of being sued in hydrocarbon extraction, as they are directed to a sucker rod for a pump, and for use in the claimed temperature range of -193 to 572 degrees F, which includes ambient temperatures. The provision of the same material composition leads to an expectation of the same mechanical properties. See MPEP 2112.01(II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        11/23/2022